 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CLARENCE V. KNIGHT,                                 Case No.: 18cv2884 AJB (BGS)
12                                     Petitioner,
                                                         ORDER SUA SPONTE
13   v.                                                  SUBSTITUTING RESPONDENT
14   RALPH DIAZ, Secretary,
15                                   Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has filed an application for writ of
18   habeas corpus pursuant to 28 U.S.C. § 2254. At the time of filing, Petitioner was
19   apparently housed at the Substance Abuse Treatment Facility and thus named Stu
20   Sherman, Warden, as Respondent. Based on the return address on May 21, 2019, it
21   appears Petitioner is no longer housed at the Substance Abuse Treatment Facility; rather,
22   it appears he is presently located at High Desert State Prison in Susanville, California.
23         A writ of habeas corpus acts upon the custodian of the state prisoner. See 28
24   U.S.C. § 2242; Rule 2(a), 28 U.S.C. foll. § 2254. Because Petitioner’s place of custody
25   has changed, so has his custodian. Accordingly, in order to conform with the
26   requirements of Rule 2(a) of the Rules Governing § 2254 Cases, the Court hereby sua
27   sponte orders the substitution of Ralph Diaz, Secretary of the California Department of
28   Corrections and Rehabilitation as respondent in place of Stu Sherman. See Ortiz-

                                                     1
                                                                                  18cv2884 AJB (BGS)
 1   Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (stating that the respondent in §
 2   2254 proceedings may be the chief officer in charge of state penal institutions).
 3         IT IS SO ORDERED.
 4   Dated: May 30, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                18cv2884 AJB (BGS)
